The Court.
Motion to dismiss appeal.
The judgment in this cause was entered November 2, 1888, and the appeal therefrom was not.taken until more than one year thereafter; viz., December 8, 1890. The motion to dismiss the appeal therefrom must therefore be granted.
Whether the appellants are entitled to have the execution of the judgment stayed until the determination of the appeal from the order denying a new trial cannot be considered upon this motion. (See Fulton v. Hanna, 40 Cal. 278.)
The appeal from the judgment is dismissed.